Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 17/170,099 filed on 07/11/2022.  Claim(s) 1-22 is/are pending and have been examined.
Claim Objections
Claim(s) 4, 14, and 22 is/are objected to because of the following informalities:
Claims 4, 14, and 22 recite in the last paragraph:
	“in response to determining that the subsequent user selection has been received…”

There is no prior mention of “a subsequent user selection” in independent claims 4, 14, and 22. However, prior to the amendment of claims 4 and 14, there was a recitation of “a subsequent user selection”, in the paragraph right above, in previously amended claims 4 and 14, which is now crossed out “
It appears Applicant may have missed crossing out this later recitation of “subsequent” in “the subsequent user selection” of the claim limitations.

Please amend to:
	-- in response to determining that the 
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground(s) of rejection has been made, some of Applicant’s arguments need to be addressed.
Applicant asserts on P.12-13 regarding claims 4, 14, and 22 that “Applicant and the undersigned wish to thank the Examiner for indicating that claims 4 and 14 contains allowable subject matter and would be allowable if rewritten to include all of the limitations of the base claim and any intervening claim. To expedite prosecution, applicant has rewritten dependent claims 4 and 14 in independent form. As the Examiner has indicated that claims 4 and 14 would be allowable if re-written in independent form, applicant respectfully submits that claims 4 and 14 are, therefore, allowable and request that the objection to claims 4 and 14 be withdrawn. Applicant has also added independent claim 22. Independent claim 22 includes similar subject matter to independent claims 4 and 14, but is directed towards a non-transitory computer readable medium…”
In response, the Examiner respectfully disagrees. In the Non-Final Office Action dated 04/18/2022, “Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.” 
Please note that Examiner had previously indicated that claims 4 and 14… would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims. Where the base claim included claims 1 and 11, and intervening claims included 2-3 and 12-13. Meaning allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, which would include all the limitations of Claims 1+2+3+4 and Claims 11+12+13+14.
Although Applicant has currently rewritten dependent claims 4 and 14 in independent form. Claims 4 and 14 does not include all the limitations of the base claim and any intervening claims. Pending claims 4, 14, and 22 which does not include all the limitations of the prior base claim and any intervening claims, in its current form is not allowable. And has been rejected accordingly. Please see Office Action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-11, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0363091) in view of Barnes et al. (US 2012/0194742).
Consider claim 1, 11, and 21, Lee teaches a method, system, and non-transitory computer-readable medium containing computer- executable instructions that, when executed by a processor, cause the processor to perform a method for presenting video captions (Figs.1-2, 3A-D; Paragraph 0037, 0042, 0157-0158), the method and system comprising: 
a memory (storage unit 150-Fig.1, Paragraph 0042, 0157-0158); and 
a hardware processor (controller 110-Fig.1) that, when executing computer-executable instructions stored in the memory (Paragraph 0037), is configured to: 
cause a volume interface that corresponds to the media playback application to be presented (Figs.3A-B; Paragraph 0042 teaches a control program and applications for controlling the device 100. Paragraph 0048 teaches in Fig.3A, displaying the image of the movie on display unit 160 and reproduce sounds of the movie through output unit 140. Paragraph 0051 teaches in Fig.3B, displaying a control bar 220 for controlling the volume of the sound), wherein the volume interface includes a lowest volume setting (Fig.3C; Paragraph 0050 teaches turning down the volume of a sound below a preset value. Paragraph 0052 teaches preset value of the sound volume may be zero, a state where there is no reproduction of sound); 
determine that a user selection has been received that corresponds with decreasing volume of audio content associated with a video content item while the video content item being presented in the media playback application is in a mute state and when the volume interface is at the lowest volume setting (Fig.3C; Paragraph 0050 teaches turning down the volume of a sound below a preset value. Paragraph 0052 teaches preset value of the sound volume may be zero, a state where there is no reproduction of sound. Controller may detect an event of making the sound volume smaller than the preset value of 0. Paragraph 0055 teaches a volume change event may be the event of making the sound volume smaller than the preset value of 0); and 
in response to determining that the user selection has been received, cause the caption information associated with the video content item to be presented (Fig.3D, Paragraph 0053 teaches next a preset subtitle display corresponding to the preset event may be loaded. Controller may load the preset subtitle display method corresponding to the preset event. Paragraph 0055 teaches as illustrated in Fig.3C, the volume change event may be the event of making the sound volume smaller than preset value of 0. When controller detects the volume change event which is the event of turning down the sound volume below the preset value of 0, controller may load the preset subtitle display, such as starting to display non-displayed sub-titles. Paragraph 0059 teaches when the event of turning down the sound volume below the preset value of 0 is detected, the non-displayed sub-titles may start being displayed).
Lee teaches the volume interface (Fig.3B, Paragraph 0051 teaches display of a control bar 220 for controlling the volume of the sound. At this time, volume of the sound may be increased or reduced by the control bar. Controller may detect the increase or reduction in the volume by detecting movement of a control icon 230 of the control bar. Fig.3C; Paragraph 0050 teaches turning down the volume of a sound below a preset value. Paragraph 0052 teaches preset value of the sound volume may be zero, a state where there is no reproduction of sound. Controller may detect an event of making the sound volume smaller than the preset value of 0. Paragraph 0055 teaches a volume change event may be the event of making the sound volume smaller than the preset value of 0), but does not explicitly teach in response to determining that the user selection has been received, cause the interface to be updated by positioning a highlight region over a caption interface element in the interface.
In an analogous art, Barnes teaches in response to determining that a user selection has been received, cause interface to be updated by positioning a highlight region over a caption interface element in the interface (Paragraph 0072, 0074-0075, 0077 teaches on-screen display area that includes a plurality of buttons, including a closed captioning 118. Figs.9A, Paragraph 0072 teaches currently source area 902 is highlighted indicating that source area 902 is selected. Fig.10A, Paragraph 0074 teaches source area 1002 is highlighted indicating source area 1002 is selected. Fig.10B, Paragraph 0075 teaches zoom mode area 1052 is highlighted indicating zoom mode area 1052 is selected. Fig.11B, Paragraph 0077 teaches more button 1102 is highlighted indicating that more button 1102 is selected. Paragraph 0032 teaches closed captioning area 118 that may be selected by the user. User selection of corresponding buttons causes the selected area to be highlighted indicating selection. Closed captioning 118 would be similarly highlighted when selected to indicate selection).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include in response to determining that a user selection has been received, cause interface to be updated by positioning a highlight region over a caption interface element in the interface, as taught by Barnes, for the advantage of indicating that the area is selected (Barnes - Paragraph 0072, 0074-0075, 0077), allowing user to easily ascertain where the active selection is, and bringing attention to a specific setting.

Consider claims 9 and 19, Lee and Barnes teach wherein a media device includes one or more volume buttons that, when selected, modifies the volume of the media playback application executing on the media device in which the media playback application is playing back the video content item and wherein the user selection is received using the one or more volume buttons (Lee - Paragraph 0040 teaches input unit 130 may include at least one of a plurality of buttons,… and a keypad. Buttons may include a volume button. Keypad may receive a key input from a user from a physical keypad or a virtual keypad. Paragraph 0050-0052 teaches user being able to change the volume of the sound).

Consider claims 10 and 20, Lee and Barnes teach wherein the user selection is received using a touchscreen associated with a media device (Lee - Paragraph 0043-0045 teaches a touch screen controller. Paragraph 0050-0052 teaches user being able to change the volume of the sound).

Claim(s) 2, 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0363091), in view of Barnes et al. (US 2012/0194742), and further in view of Putterman et al. (US 2007/0211174).
Consider claims 2 and 12, Lee and Barnes teach wherein the hardware processor (Lee - controller 110-Fig.1, Paragraph 0037) is further configured to update the volume interface by positioning a highlight region over the lowest volume setting (Lee - Fig.3B, Paragraph 0051 teaches display of a control bar 220 for controlling the volume of the sound. At this time, volume of the sound may be increased or reduced by the control bar. Controller may detect the increase or reduction in the volume by detecting movement of a control icon 230 {highlight region} of the control bar. Paragraph 0052 teaches detecting a movement in the downward direction from a volume of 5 236 to a volume of 0 238 of the control icon 230. At this time, the preset value of the sound volume may be zero, state where there is no reproduction of sound), but does not explicitly teach presenting a contextual interface element that indicates the mute state of the media playback application.
In an analogous art, Putterman teaches presenting a contextual interface element that indicates the mute state of the media playback application (Fig.4E, Paragraph 0066 teaches a text “mute” 412 may appear to indicate that the sound has been turned off for the media content running. Alternatively, a muted icon may show briefly).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Barnes to include presenting a contextual interface element that indicates the mute state of the media playback application, as taught by Putterman, for the advantage of indicating that the sound has been turned off for the media content (Putterman – Paragraph 0066), alerting the user to the current audio output mode.

Consider claims 7 and 17, Lee, Barnes, and Putterman teach wherein the contextual interface element is presented in a position adjacent to the highlight region and wherein the contextual interface element is inhibited from being presented in response to a predetermined time period elapsing (Lee - Paragraph 0061 teaches focus control 408, where each time focus control 408 highlights a particular window configuration 406. Putterman - Fig.4E, Paragraph 0066 teaches a text “mute” 412 may appear to indicate that the sound has been turned off for the media content running. Alternatively, a muted icon may show briefly. Contextual interface that shows mute text/icon is shown adjacent to focus control 408 that highlights elements of window configuration 406).
	
Claim(s) 3, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0363091), in view of Barnes et al. (US 2012/0194742), in view of Putterman et al. (US 2007/0211174), and further in view of Takeuchi (US 2012/0213492).
Consider claims 3 and 13, Lee, Barnes, and Putterman teach wherein the hardware processor (Lee - controller 110-Fig.1, Paragraph 0037) is further configured to present the contextual interface element (Putterman – processor 710-Fig.7, Paragraph 0085; Fig.4E, Paragraph 0066 teaches a text “mute” 412 may appear to indicate that the sound has been turned off for the media content running. Alternatively, a muted icon may show briefly).
Lee, Barnes, and Putterman, do not explicitly teach present the contextual interface element that indicates a caption state of the media playback application.
In an analogous art, Takeuchi teaches present a contextual interface element that indicates a caption state of the media playback application (Fig.25B, Paragraph 0414 teaches OSDs used for visual feedbacks in response to user operations. EG mark mk7 and JP mark mk8 are used as visual feedback to indicate closed caption that has been requested).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Barnes, and Putterman to include present a contextual interface element that indicates a caption state of the media playback application, as taught by Takeuchi, for the advantage of providing visual feedback to the user (Takeuchi – Paragraph 0414), and allowing user to easily ascertain event occurrences.

Consider claims 5 and 15, Lee, Barnes, and Putterman teach wherein the hardware processor (Lee - controller 110-Fig.1, Paragraph 0037) is further configured to determine that the video content item being presented in the media playback application has been placed in the mute state, wherein the volume interface is automatically updated by positioning the highlight region over the caption interface element, and the caption information associated with the video content item is automatically presented in response to determining that the video content being presented in the media playback application has been placed in the mute state (Lee - Paragraph 0051 teaches in Fig.3B, displaying a control bar 220 for controlling the volume of the sound. Fig.3C; Paragraph 0050 teaches turning down the volume of a sound below a preset value. Paragraph 0052 teaches preset value of the sound volume may be zero, a state where there is no reproduction of sound. Fig.3D, Paragraph 0053 teaches next a preset subtitle display corresponding to the preset event may be loaded. Controller may load the preset subtitle display method corresponding to the preset event. Paragraph 0055 teaches as illustrated in Fig.3C, the volume change event may be the event of making the sound volume smaller than preset value of 0. When controller detects the volume change event which is the event of turning down the sound volume below the preset value of 0, controller may load the preset subtitle display, such as starting to display non-displayed sub-titles. Paragraph 0059 teaches when the event of turning down the sound volume below the preset value of 0 is detected, the non-displayed sub-titles may start being displayed; Barnes - Paragraph 0072, 0074-0075, 0077 teaches on-screen display area that includes a plurality of buttons, including a closed captioning 118. Figs.9A, Paragraph 0072 teaches currently source area 902 is highlighted indicating that source area 902 is selected. Fig.10A, Paragraph 0074 teaches source area 1002 is highlighted indicating source area 1002 is selected. Fig.10B, Paragraph 0075 teaches zoom mode area 1052 is highlighted indicating zoom mode area 1052 is selected. Fig.11B, Paragraph 0077 teaches more button 1102 is highlighted indicating that more button 1102 is selected. Paragraph 0032 teaches closed captioning area 118 that may be selected by the user. User selection of corresponding buttons causes the selected area to be highlighted indicating selection. Closed captioning 118 would be similarly highlighted when selected to indicate selection).
Lee, Barnes, and Putterman do not explicitly teach the contextual interface element that indicates the caption state of the media playback application is automatically presented.
In an analogous art, Takeuchi teaches a contextual interface element that indicates caption state of media playback application is automatically presented (Fig.25B, Paragraph 0414 teaches OSDs used for visual feedbacks in response to user operations. EG mark mk7 and JP mark mk8 are used as visual feedback to indicate closed caption that has been requested).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Barnes, and Putterman to include a contextual interface element that indicates caption state of media playback application is automatically presented, as taught by Takeuchi, for the advantage of providing visual feedback to the user (Takeuchi – Paragraph 0414), and allowing user to easily ascertain event occurrences.

Claim(s) 4, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0363091), in view of Takeuchi (US 2012/0213492), and further in view of Engelke et al. (US 2004/0076269).
Consider claims 4, 14, and 22, Lee teaches a method, system, and non-transitory computer-readable medium containing computer- executable instructions that, when executed by a processor, cause the processor to perform a method for presenting video captions (Figs.1-2, 3A-D; Paragraph 0037, 0042, 0157-0158), the method and system comprising: 
a memory (storage unit 150-Fig.1, Paragraph 0042, 0157-0158); and
a hardware processor (controller 110-Fig.1) that:
causes a volume interface that corresponds to the media playback application to be presented (Figs.3A-B; Paragraph 0042 teaches a control program and applications for controlling the device 100. Paragraph 0048 teaches in Fig.3A, displaying the image of the movie on display unit 160 and reproduce sounds of the movie through output unit 140. Paragraph 0051 teaches in Fig.3B, displaying a control bar 220 for controlling the volume of the sound), wherein the volume interface includes a lowest volume setting (Paragraph 0050 teaches turning down the volume of a sound below a preset value. Fig.3B shows a volume of 5, Fig.4C shows a volume of 1. Volume of 1 is the lowest volume setting in which lowest sound is output);
determines that a user selection has been received that corresponds to increasing volume of the audio content associated with a video content item while the video content item being presented in the media playback application is in a caption state in which caption information associated with the video content item is presented (Paragraph 0064 teaches detecting movement in an upward direction from the volume of 0. Fig.4C, Paragraph 0066-0069 teaches volume change event may be event of turning up the sound value above the preset value of 0. Fig.4D teaches removing subtitles which have been displayed in Fig.4C. When event of turning up the sound volume is detected, the displayed subtitles may be removed); and
in response to determining that the subsequent user selection has been received, causes the caption information associated with the video content item to cease being presented (Paragraph 0064 teaches detecting movement in an upward direction from the volume of 0. Fig.4C, Paragraph 0066-0069 teaches volume change event may be event of turning up the sound value above the preset value of 0. Fig.4D teaches removing subtitles which have been displayed in Fig.4C. When event of turning up the sound volume is detected, the displayed subtitles may be removed), updating the volume interface by positioning a highlight region over the lowest volume setting (Fig.3B, Paragraph 0051 teaches display of a control bar 220 for controlling the volume of the sound. At this time, volume of the sound may be increased or reduced by the control bar. Controller may detect the increase or reduction in the volume by detecting movement of a control icon 230 {highlight region} of the control bar. Fig.4C, Paragraph 0066-0069 teaches volume change event may be event of turning up the sound value above the preset value of 0. Fig.4D teaches control icon 230 {highlight region} positioned at volume 1, lowest volume setting in which lowest sound is output).
Lee does not explicitly teach presenting a contextual interface element that indicates the caption state of the media playback application in which the caption information will no longer be presented.
In an analogous art, Takeuchi teaches presenting a contextual interface element that indicates caption state of media playback application (Fig.25B, Paragraph 0414 teaches OSDs used for visual feedbacks in response to user operations. EG mark mk7 and JP mark mk8 are used as visual feedback to indicate closed caption that has been requested).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee to include presenting a contextual interface element that indicates caption state of media playback application, as taught by Takeuchi, for the advantage of providing visual feedback to the user (Takeuchi – Paragraph 0414), and allowing user to easily ascertain event occurrences.
Lee and Takeuchi do not explicitly teach indicates the caption state in which the caption information will no longer be presented.
In an analogous art, Engelke teaches indicates caption state in which caption information will no longer be presented (Paragraph 0015 teaches turning the captioning mode off, and may optionally display a caption to the user indicating what it is doing, such as the display “Captions Off”).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee and Takeuchi to include indicates caption state in which caption information will no longer be presented, as taught by Engelke, for the advantage of the system displaying to the user, indicating what it is doing (Engelke – Paragraph 0015), allowing user to be easily informed as to what is happening.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0363091), in view of Barnes et al. (US 2012/0194742), in view of Putterman et al. (US 2007/0211174), in view of Takeuchi (US 2012/0213492), and further in view of Engelke et al. (US 2004/0076269).
Consider claims 6 and 16, Lee, Barnes, Putterman, and Takeuchi teach wherein the hardware processor (Lee - controller 110-Fig.1, Paragraph 0037) is further configured to: 
determine that the video content item being presented in the media playback application is no longer in the mute state; and automatically cause the caption information associated with the video content item to cease being presented, presenting the contextual interface that indicates the caption state of the media playback application, and causing the caption information associated with the video content item to cease being presented (Lee - Paragraph 0064 teaches detecting movement in an upward direction from the volume of 0 to a volume of 1. Fig.4C, Paragraph 0066-0069 teaches volume change event may be event of turning up the sound value above the preset value of 0. Fig.4D teaches removing subtitles which have been displayed in Fig.4C. When event of turning up the sound volume is detected, the displayed subtitles may be removed; Putterman - Fig.4E, Paragraph 0066 teaches a text “mute” 412 may appear to indicate that the sound has been turned off for the media content running. Alternatively, a muted icon may show briefly. Contextual interface that shows mute text/icon is shown adjacent to focus control 408 that highlights elements of window configuration 406; Takeuchi - Fig.25B, Paragraph 0414 teaches OSDs used for visual feedbacks in response to user operations. EG mark mk7 and JP mark mk8 are used as visual feedback to indicate closed caption that has been requested), but do not explicitly teach indicates the caption state in which the caption information will no longer be presented.
In an analogous art, Engelke teaches indicates caption state in which caption information will no longer be presented (Paragraph 0015 teaches turning the captioning mode off, and may optionally display a caption to the user indicating what it is doing, such as the display “Captions Off”).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Barnes, Putterman, and Takeuchi to include indicates caption state in which caption information will no longer be presented, as taught by Engelke, for the advantage of the system displaying to the user, indicating what it is doing (Engelke – Paragraph 0015), allowing user to be easily informed as to what is happening.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0363091), in view of Barnes et al. (US 2012/0194742), in view of Putterman et al. (US 2007/0211174), and further in view of Landis et al. (US 5,428,400).
Consider claims 8 and 18, Lee, Barnes, and Putterman teach wherein the hardware processor (Lee - controller 110-Fig.1, Paragraph 0037), caption information for the video content item being played back in the media playback application (Lee - Fig.3D, Paragraph 0053 teaches next a preset subtitle display corresponding to the preset event may be loaded. Controller may load the preset subtitle display method corresponding to the preset event), but do not explicitly teach is further configured to: 
determine whether the caption information is available for the video content item being played back; and 
in response to determining that the caption information is not available for the video content item being played back, cause the caption interface element to be disabled from activation.
In an analogous art, Landis teaches further configured to: determine whether the caption information is available for the video content item being played back; and in response to determining that the caption information is not available for the video content item being played back, cause the caption interface element to be disabled from activation (Fig.2, Col 4: line 27 – Col 5: line 4 teaches a closed caption information, being displayed and not displayed based on the presence of useful closed-captioning. If closed captioning is active on the current channel, onscreen display of closed captioning may be enabled. Closed captioning message is not displayed and disabled in the absence of useful closed captioning).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lee, Barnes, and Putterman to include further configured to: determine whether the caption information is available for the video content item being played back; and in response to determining that the caption information is not available for the video content item being played back, cause the caption interface element to be disabled from activation, as taught by Landis, for the advantage of avoiding from providing user with none/irrelevant information, so that user(s) would not be surprised, providing predictable operation/controls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425